Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 5, 8, 11-15, 17-19 and 21 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “About” is used in conjunction with the particle size of the metal powder, particle size of latex polymer particles, the temperature that the binder is heated to, the viscosity of the binder fluid, the sintering temperature, as well as the weight percentage of the polymer particles. While this use of “about” is maintained in the specification, nowhere in the specification is it outlined what sort of amount “about” entails or adds to the claimed ranges. As the modification imparted to the ranges by “about” is unclear, the scope of the claims is necessarily unclear. Claims 2-4, 6-7, 9-.

Claims 17 and 18 recite the limitation "the printing" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 16, from which claim 17 and 18 depend, cites a three-dimensional printing kit, the process of “printing”, and a three-dimensional printer. It is not clear what is being referenced by using the term “the printing” in these claims. This would be clearer if written to indicate that the steps delineated in claims 17 and 18 further comprise and add to the method steps of claim 16 rather than merely trying to refer to “the printing”. Claims 19-22 are also rejected as they depend from claims 16 and 17 and do not solve the above issue.

Claims 17 and 18 recite the limitation “based on a three-dimensional object model” in lines 3 of each claim. It is not clear what is meant by this limitation. While the claim goes on to state that the binder fluid is selectively applied to a portion of the powder, it is not clear from the claim how this fluid application is “based upon a three-dimensional model”; whether this model constitutes some x-y layerwise data, whether the fluid application is being done so that the finished product looks like a three-dimensional model or some other meaning. While this phrasing is used in paragraphs [0036], [0037], and [0067] the most descriptive description involves that the data for the selectively delivery of binder fluid may be derived from a model. Thus it is not clear how the selective application claimed is “based” on a model. Claims 19-22 are also rejected as they depend from claims 16 and 17 and do not solve the above issue.

. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 requires that the binding fluid has a pH of from   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt et al. (US PG Pub 2001/0050031) hereinafter Bredt in view of Tuffile, Sarkisian, and Kakino with evidentiary reference to Kabanov.
Tuffile et al. (US PG Pub. 2017/0080497) hereinafter Tuffile
Sarkisian et al. (US PG Pub 2007/0216742) hereinafter Sarkisian
Kakino (WO2009/139393 with provided Espacenet machine translation) hereinafter Kakino
Kabanov, V.A.,"Encyclopedia of Polymers", L-PolynosiC fibers, PUBLISHING: "SOVETSKAYA ENTSIKLODEDIA", (1990). Hereinafter Kabanov.
As to claims 1-7, Bredt relates to a three-dimensional printing system and method where the individual cross-sectional areas can be built by using an ink-jet printhead to deliver an aqueous solvent or binder to an adhesive particulate mixture, causing the particles of the mixture to adhere together, and to previous cross-sectional areas (Bredt, abstract). Bredt discloses that the powdered material can be ceramic, metal, plastic, or a composite (Bredt, paragraph [0004]). Bredt discloses that after formation of the article has been completed, it typically remains immersed in a bed of unbound particulate material, where it can remain until the article is completely dry and the finished article can be placed in an oven for more rapid drying (Bredt, paragraph [0010]).
Bredt discloses a binder composition for selectively adhering particulate material to form a solid object in a three-dimensional printer, the binder including an adhesive in combination with a fluid, the adhesive comprising a nonionic polymer (Bredt, claim 27), where the nonionic polymer is selected from the group consisting of polymethacrylic acid, polymethacrylic acid specific binder fluid including water at 68% and sulfonated polystyrene at 25% of the fluid (Bredt, paragraph [0037], Table 1).

While Bredt discloses using a metal powdered material (Bredt, paragraph [0004]), it does not explicitly disclose where the metal powder build powder has an average particle size from about 10 to about 250 μm.
Tuffile discloses layer-by-layer buildup of successive metal layers (Tuffile, paragraph [0022]). Tuffile discloses that the layer-by-layer procedure is binder jetting where a liquid binder is selectively printed on a bed of powder, the binder is dried, a new layer of powder is spread over the prior layer, the binder is selectively printed on the powder and dried, preferably by heating, and this process repeats until the part is fully constructed (Tuffile, paragraph [0023]). Tuffile discloses the metal powders have a generally spherical shape and a particle size distribution in the range of 0.005-0.300 mm (5-300 μm), and more preferably in the range of 0.010-0.100 mm (10-100 μm), and even more preferably in the range of 0.015-0.045 mm (15-45 μm) (Tuffile, paragraph [0026]). 
Since Bredt discloses using metal powders in its Binder Jet process, the metal powder used must have some average size, so a person of ordinary skill would naturally look to the art to determine the appropriate size to use. As Bredt and Tuffile relate to similar additive manufacturing processes, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the metal powder of 10-100 μm size as taught by Tuffile into the method disclosed by Bredt, thereby engaging in simple substitution of one known element for another to obtain predictable results (see MPEP 2141 (III)). 

Bredt also does not explicitly disclose where the size of the latex polymer particles have an average particle size of 10 to 300nm. 
However, Bredt does disclose that when using polyvinyl acetate as the binder, the particle size should be 50-500 nm. 
Sarkisian relates to an inkjet system that includes a jettable ink where ink comprises between 0 and 4% styrene-acrylic or acrylic binder, between 0.3 and 10% latex binder (Sarkisian, abstract). Sarkisian teaches that the latex binder should have particles with a mean particle size between 100 and 300 nm (Sarkisian, claim 3). 
As Bredt discloses using polymethacrylic acid (Bredt, claim 29) but does not disclose a particle size, one of ordinary skill would naturally look to the art to determine the appropriate size for the particles. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a particle size of between 100 and 300 nm as taught by Sarkisian into the composition disclosed by Bredt, thereby engaging in simple substitution of one known element for another to obtain predictable results (see MPEP 2141 (III)). This is supported by the general knowledge in the art that the average size of latex particles is on the order of 10 – 103 nm as evidenced by Kabanov (Kabanov, Synthetic latex section).

Finally, Bredt does not explicitly disclose a co-polymerizable surfactant. 
	Bredt does disclose that a flowrate enhancer can be used to alter the hydrodynamic properties or wetting characteristics of the fluid to maximize the volume of fluid delivered by the printhead (Bredt, paragraph [0076]).
Kakino relates to a material for three-dimensional modeling which comprises a powdery material, and a binder for binding the powdery material (Kakino, abstract). Kakino teaches that 
As both Bredt and Kakino both relate to additive manufacturing using fluid to bind a powder and Bredt discloses adding flowrate enhancers to the binder (Bredt, paragraph [0076]), it would have been obvious to one of ordinary skill in the art at the time of filing to add a surfactant such as polyoxyethylene alkyl ethers as taught by Kakino to the composition disclosed by Bredt, thereby Combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)), as a surfactant is a material that alters the hydrodynamic properties of a fluid by reducing the surface tension of the fluid. 

As to claim 15, the combination of Bredt, Tuffile, Sarkisian, and Kakino disclose the composition in claim 1. What distinguishes claim 15 from claim 1 is a slightly different metal particle size (3 – 250 μm), the co-polymerizable surfactant must be one or a mixture of the specifically recited compounds in claim 7, and the latex polymer particles must be present in an amount from about 3% to about 30% based on the total weight of the binder fluid (as opposed to 5-50% as claimed in dependent claim 5). 
Tuffile discloses the metal powders have a generally spherical shape and a particle size distribution in the range of 0.005-0.300 mm (5-300 μm), and more preferably in the range of 0.010-0.100 mm (10-100 μm), and even more preferably in the range of 0.015-0.045 mm (15-45 μm) (Tuffile, paragraph [0026]).
specific binder fluid including water at 68% and sulfonated polystyrene at 25% of the fluid (Bredt, paragraph [0037], Table 1).
Kakino teaches that the binder can include a surfactant, such as polyoxyethylene alkyl ethers, polyoxyethylene alkyl allyl ethers, acetylene glycols, polyoxyethylene / polyoxypropylene blocks (Kakino, pg. 13 of translation, lines 532-536).
Thus, the combination of Bredt, Tuffile, Sarkisian, and Kakino discloses the claimed features of claim 15 for substantially the same reasons cited in the rejection of claims 1-7 above.

	As to claim 16, Bredt discloses a method of forming a three-dimensional object, comprising forming a layer of filler that includes a particulate material; and applying a chemical composition to the layer of filler at particular locations to bind the filler at particular locations, the composition comprising a polymer selected from the group consisting of polymethacrylic acid, polymethacrylic acid sodium salt, sodium polystyrene sulfonate, and polyethyleneimine (Bredt, claim 38).

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Bredt, Sarkisian, and Kakino with evidentiary reference to Kabanov.

As to claims 16 and 17, Tuffile discloses layer-by-layer buildup of successive metal layers (Tuffile, paragraph [0022]). Tuffile discloses that the layer-by-layer procedure is binder jetting where a liquid binder is selectively printed on a bed of powder, the binder is dried, a new layer of powder is spread over the prior layer, the binder is selectively printed on the powder and dried, preferably by heating, and this process repeats until the part is fully constructed (Tuffile, paragraph [0023]; thereby meeting the claim limitations of depositing a metal powder build 
Tuffile discloses the metal powders have a generally spherical shape and a particle size distribution in the range of 0.005-0.300 mm (5-300 μm), and more preferably in the range of 0.010-0.100 mm (10-100 μm), and even more preferably in the range of 0.015-0.045 mm (15-45 μm) (Tuffile, paragraph [0026]).

However, Tuffile does not explicitly disclose where the binder fluid comprises an aqueous liquid vehicle and latex polymer particles dispersed in the aqueous liquid vehicle.
As noted in the rejection of claim 15 above, the printing kit, including the aqueous liquid vehicle and latex polymer particles dispersed in the aqueous liquid vehicle, is obvious over the combination of Tuffile, Bredt, Sarkisian, and Kakino with evidentiary reference to Kabanov.
Tuffile does disclose that the binder can be any liquid that can be selectively printed through a print head, and when dried acts to bond the powder particles such that additional layers can be subsequently built on top of the present layer, and when dried produces a bond between the particles that enables the part to be handled without damaging the part (“green bond”) (Tuffile, paragraph [0024]).
As Tuffile discloses using a binder one of ordinary skill would naturally look to the art to determine appropriate binders to use in the Tuffile process. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a polymer binder such a sulfonated polystyrene as taught by Bredt along with the other parameters disclosed by the combination of Sarkisian, and Kakino with evidentiary reference to Kabanov into the binder jetting method disclosed by Tuffile thereby combining prior art elements according to known 

While Tuffile does not explicitly disclose where the applied binder fluid is heated to about 40 to about 220°C, this range is not clear, see 112(b) rejection above. For the purposes of applying prior art, Tuffile’s disclosure that with each layer, the binder is dried after it is printed with a heating source that heats the powder surface in the range of 30-100°C (Tuffile, paragraph [0024]) will be interpreted as meeting the claim limitation as the overall scope of the range is 140 degrees and thus 30°C falls less than 10% outside the overall range and therefore it would be encompassed within the term “about” as being near 40°C. Further, as Tuffile discloses an overlapping range, a prima facie case of obviousness would exist (See MPEP 2144.05(I)). 

As to claim 18, Tuffile in combination with Bredt, Sarkisian, and Kakino with evidentiary reference to Kabanov disclose the elements of the printing kit of claim 15 and the other elements of the method of claim 18 for the same reasons outlined in the rejections of claim 15 and claim 17 above.
What distinguishes claim 18 from claim 17 is the metal object must be heated at least one time from about 40 to about 220 degrees C to form a three dimensional object rather than repeated heatings of the binder fluid.
While Tuffile does not explicitly disclose where the bound metal object is heated from about 40 to about 220°C, this range is not clear, see 112(b) rejection above. 
For the purposes of applying prior art, Tuffile’s disclosure that when the part is completely built, the binder in the part can be optionally heated in an oven at a temperature in 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for heating the part to 40 - 220°C after performing multiple layers of applying metal powder and selective binding would be obvious in light of the disclosed range in Tuffile. 

As to claims 19 and 21, the range for sintering is unclear, see 112(b) rejection above. For the purposes of applying prior art, Tuffile’s disclosure of sintering at a temperature greater than or equal to 800°C (Tuffile, claim 1) as well as sintering in a range of 800-1200°C, and 950-1100°C (Tuffile, paragraph [0029]) meets the claim limitations.

As to claims 20 and 22, it is not clear what is meant by carbon content within steel or alloy specification limit, see 112(b) rejection above. For the purposes of applying prior art, Tuffile’s disclosure of metal powders have a generally spherical shape and a particle size distribution in the range of 0.005-0.300 mm (5-300 μm), and more preferably in the range of 0.010-0.100 mm (10-100 μm), and even more preferably in the range of 0.015-0.045 mm (15-45 μm) (Tuffile, paragraph [0026]) is interpreted as meeting the claim limitations. As Tuffile discloses a metal powder, this metal must have some composition and this must have some carbon content (even if it is zero) this would meet a specification limit. 

s 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt in view of Tuffile, Sarkisian, Kakino and Jones with evidentiary reference to Kabanov
Jones, Frank N. Nichols, Mark E. Pappas, Socrates Peter. (2017). Organic Coatings - Science and Technology (4th Edition) - 9.3 Vinyl Ester Latexes. John Wiley & Sons. Hereinafter Jones.
As to claim 8, the claimed binder fluid composition is substantially identical to claim 1 except that the co-polymerizable surfactant must be one or a mixture of the specifically recited compounds in claim 7 that were already rejected for the reasons stated above in the rejections of claims 1 and 7. The only new limitation is that the binding fluid has a pH from about 6.5 to about 9 (though it should also be noted that this range is unclear, see 112(b) rejection above).
Bredt does not explicitly disclose where the pH is from about 6.5 to about 9.
Bredt does note that other solution parameters such as pH may be used to modify flow properties (Bredt, paragraph [0060]).
Jones relates to the science and technology of organic coatings (Jones, title). Jones teaches the viscosity of an artificial latex depends on the pH (Jones, pg. 134, first paragraph left column). Jones teaches that above pH 7, viscosity increases until the pH reaches 9 or 10 where at still higher pH levels the viscosity decreases (Jones, pg. 134, first paragraph left column). Jones teaches that at a pH of 9 the solution will exhibit a shear thinning effect (Jones, pg. 134, first paragraph left column).
As the pH of the binder solution in Bredt must be some amount, a person of ordinary skill would naturally look to the art to determine the appropriate pH for this application. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a pH of 7-9 as taught by Jones into the composition disclosed by Bredt, thereby achieving a 
	
	As to claims 9 and 10, Bredt discloses using polymethacrylic acid (Bredt, claim 29).

	As to claim 11, Bredt discloses a specific binder fluid including sulfonated polystyrene at 25% of the fluid by weight (Bredt, paragraph [0037], Table 1).

	As to claim 12, while it is unclear what is meant by “about” in this claims, see 112(b) rejection above, for the purposes of applying prior art Bredt’s disclosure of a specific binder fluid including water at 68% and sulfonated polystyrene at 25% of the fluid by weight (Bredt, paragraph [0037], Table 1) will be interpreted as meeting the claim limitation as this only varies from the claim range by 3 % and thus the disclosure is “about 65%”.

	As to claim 14, this claim fails to further limit claim 8 from which it depends, see 112(d) rejection above. As such it is rejected for the reasons stated in the rejection of claim 8 above. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bredt with Tuffile, Sarkisian, Kakino and Jones with evidentiary reference to Kabanov as applied to claims 8-12 and 14 above, and further in view of Patel et al. (US PG Pub 2004/0145088) hereinafter Patel.
As to claim 13, the combination of Bredt with Tuffile, Sarkisian, Kakino and Jones with evidentiary reference to Kabanov discloses the composition of claim 8. However, this 
Bredt discloses using piezoelectric printheads (Bredt, paragraph [0039]).
Patel relates to a process for forming a three-dimensional article in sequential layers in accordance with a digital model of the article which involves defining a layer of powder or liquid material, applying a liquid reagent to the layer in a pattern corresponding to the digital model and repeating these steps to form successive layers (Patel, abstract). Patel teaches that the nozzle system employed is preferably equivalent or identical to that used in inkjet systems, preferably piezo inkjet or spray systems (Patel, paragraph [0034]). Patel teaches that the viscosity of the applied liquid is from 2 to over 500 cps at room temperature, though preferably it is low e.g. 2 to 20-30 cps, at room temperature to be compatible with piezojet systems (Patel, paragraph [0023]). Patel teaches that more preferably, the viscosity is 10-cps as a reasonable balance of fast jetting/spraying piezo action, combined with good resolution as too low a viscosity can lead to loss of resolution due to excessive image spread (Patel, paragraph [0054]).
As Bredt and Patel both relate to binder jet systems and Bredt and Patel both use piezojet printheads, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a viscosity of 10 cps as taught by Patel into the binder fluid disclosed by Bredt, thereby balancing fast jetting/spraying piezo action, combined with good resolution and avoiding loss of resolution due to excessive image spread due to low viscosity (Patel, paragraph [0054]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/080879 in view of Tuffile. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 15-22 of the current application and claims 1-14 of the ‘879 application have coextensive scope as the current claims disclose a powdered build material with patentably indistinct sizes, applying a binder fluid with an aqueous liquid vehicle and latex polymer particles dispersed therein, and heating the binder fluid (or finished part) to a not patentably distinct range of temperatures. 
Further the differences in claims over the sintering atmosphere are known in the art: Tuffile discloses sintering the produced part in a furnace with a controlled atmosphere to avoid oxidation where the atmosphere may be inert gas (e.g. argon, helium, and nitrogen), a reducing gas (e.g. hydrogen), or a mixture of inert and reducing gases (Tuffile, paragraph [0029]). These differences are known and modifying would be readily apparent to a person of ordinary skill in the art. Thus, the claims in the two applications are obvious over one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733